DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 3 (and related depended claims 4, 5 and 16 - 18) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “An electrical plug-in connector further comprising an insulating part between the internal conductor contact element and the external conductor contact element, which insulating part having an assembly opening which, together with the assembly recess of the external conductor contact element provides the assembly access point”.
Since claim 3 is independent there is no initial definition for “the internal conductor contact element”, “the external conductor contact element”, “the assembly recess”. Expression “further comprising” points from no reference point. Preamble with definition for this claim required or transformation claim 3 into dependent, related to some of previous ones to correspond antecedent base.

Allowable Subject Matter
Claims 1, 2, 6 – 12, 15, 19 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 15 and 22 , prior arts of DeMarco, Jr.(US 5,632,655), Spinner (US 3,976,352) and Davis et al. (US 6,116,945) teach “an electrical plug-in connector for use with an electrical cable of the type having at least one internal conductor, the plug-in connector, comprising: an internal conductor 
However, none of DeMarco, Jr.(US 5,632,655), Spinner (US 3,976,352) and Davis et al. (US 6,116,945) teaches “the insulating protective element being displaceable between an assembly position and an insulating protecting position, the assembly position being a position, in which the assembly access point is cleared through the assembly recess to the internal conductor contact element, the insulating protection position being a position in which the assembly access point to the internal conductor contact element is blocked by the insulating protective element”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claims 1, 15 and 22. These limitations, in combination with the remaining limitations of claims 1, 15 or 22, are neither taught nor suggested by the prior art of record, therefore claims 1, 15 and 22 are allowable.
Claims 2, 6 – 12 and 19 – 21 are dependent on clams 1 or 15 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        6/23/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831